ACCEPTED
                                                                                                    03-15-00530-CR
                                                                                                          13048482
                                                                                    THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                             10/4/2016 12:00:23 PM
                                                                    314 W. 11 , STREET
                                                                                TH                JEFFREY D. KYLE
 DAVID A. ESCAMILLA
                                                                G RANGER B LDG. , S U I T E 3 0 0           CLERK
     C OU N T Y A T T O R N E Y
                                                                   A USTI N, T E X A S 7 8 7 0 1
    S TEPHEN H . C APELLE
       F IRST A SSISTANT                                               P . O . B OX 1 7 4 8
                                                                   A USTI N, T E X A S 7 8 7 6 7
     J AMES W . C OLLI NS                                               FILED IN
     EXECUTIVE ASSISTANT                                       3rd COURT
                                                                     ( 5 1 2 ) 8 5OF
                                                                                  4 - 9 4APPEALS
                                                                                          15
                                                                    AUSTIN, TEXAS
                                                               10/4/2016 12:00:23 PM
                                                                   JEFFREY D. KYLE
                                                                             Clerk

                                   4 October 2016

The Honorable Jeff Kyle, Clerk
Third Court of Appeals
Austin, Texas
via electronic service
                                   Re: Jack Bissett v. The State of Texas
                                   Cause number 03-15-00530-CR
                                   State’s letter brief

Dear Mr. Kyle:

      Bissett appeals from a Class A misdemeanor assault judgment of
conviction. In a single point of error, he contends that the trial court abused its
discretion in refusing to permit counsel to ask the veniremembers whether, if
Bissett were found guilty, they could consider assessing punishment at a zero-
dollar fine and zero days of confinement in jail. 2 RR 84–86. This, he contends, is
the minimum punishment authorized by the Legislature under Texas Penal
Code § 12.21 for a Class A misdemeanor. Indeed, under counsel’s interpretation,
no fine and no confinement would be the minimum punishment authorized for
defendants found guilty of any type of offense whose punishment is governed
by Penal Code Chapter 12, except for capital felonies.

      Assessment of ‟punishment” at neither a fine nor confinement is not within
the statutory range of punishment and is void. Mizell v. State, 70 S.W.3d 156, 163
(Tex. App.—San Antonio 2001), aff’d, 119 S.W.3d 804, 806–07 (Tex. Crim. App.
2003) (holding void Class A misdemeanor sentence assessing neither fine nor
confinement); Rendon v. State, No. 03-07-00616-CR, 2008 WL 4682434, at *2 (Tex.
App.—Austin Oct. 24, 2008, no pet.) (mem. op., not designated for publication).

      The Penal Code’s objectives are to insure the public safety through (1) the
deterrent influence of the penalties ‟hereinafter provided”; (2) the rehabilitation
of those convicted; and (3) such punishment as may be necessary to prevent
likely recurrence of criminal behavior. TEX. PENAL CODE § 1.02 (West 2011). None
of these objectives could be attained under Bissett’s scheme. Consequently,
besides ignoring binding precedent, Bissett’s interpretation of the minimum
punishment authorized—i.e., no punishment at all—also violates the Code
Construction Act, which forbids absurd statutory interpretations, favors public
interest over private, and gives effect to the entire statute. TEX. GOV’T CODE §
311.021 (West 2013).

      The trial court did not abuse its discretion.

      For these reasons, the Travis County Attorney, on behalf of the people of
the State of Texas, asks the Court to overrule Bissett’s point of error and affirm
the judgment of conviction for assault.

                                    Very truly yours,




                                    Giselle Horton
                                    Assistant Travis County Attorney
                                    State Bar Number 10018000
                                    Post Office Box 1748
                                    Austin, Texas 78767
                                    Telephone: (512) 854-9415
                                    TCAppellate@traviscountytx.gov

                                    ATTORNEYS FOR THE STATE OF TEXAS




                                          2
                           CERTIFICATE OF COMPLIANCE

    Relying on Corel WordPerfect’s word-count function, I certify that this
document complies with the word-count limitations of TEX. R. APP. P. 9.4. The
document contains 519 words.




                                    Giselle Horton




                             CERTIFICATE OF SERVICE

      I certify that I have sent a complete and legible copy of this State's reply
brief via electronic transmission, to Mr. Bissett’s attorney of record, Ms. Linda
Icenhauer-Ramirez, at ljir@aol.com or before October 4, 2016.




                                    Giselle Horton
                                    Assistant Travis County Attorney




                                          3